921 F.2d 626
Charles ACKLEY, et al., Plaintiffs,Ronald Coburn, et al., Plaintiffs-Appellees,v.LOCAL UNION 337, OF the INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN, AND HELPERSOF AMERICA, a Voluntary UnincorporatedAssociation, Defendant-Appellant,H.R. Hillard, Defendant.
No. 89-1135.
United States Court of Appeals,Sixth Circuit.
Oct. 22, 1990.

1
Prior report:  6th Cir., 910 F.2d 1295.


2
Before NELSON and BOGGS, Circuit Judges, and BATTISTI*, District Judge.

ORDER

3
Upon consideration of the petition for rehearing with suggestion for rehearing en banc filed by the defendant-appellant, and noting the recent grant of certiorari by the Supreme Court of the United States in O'Neill v. Air Line Pilots Association, 886 F.2d 1438 (5th Cir.1989), the hearing panel hereby grants rehearing and retains jurisdiction over the case pending the final decision of the Supreme Court in O'Neill, supra.


4
It is so ORDERED.



*
 Hon Frank J. Battisti sitting by designation from the Northern District of Ohio